Citation Nr: 0910368	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  05-05 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1963 to December 
1970. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim. 

When this claim was originally before the Board in June 2008, 
it was remanded for further development. 


FINDING OF FACT

There is no medical evidence of record showing that the 
Veteran has been diagnosed with hepatitis or residuals of 
hepatitis since his separation from service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in March 2004 
informed the Veteran of all three elements required by 
38 C.F.R. § 3.159(b), as stated above.  In light of the 
denial of the veteran's claim for service connection, no 
disability rating or effective date can be assigned, so there 
can be no possibility of prejudice to the Veteran under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist, the RO has obtained the 
veteran's service and VA treatment records, and provided him 
with a VA examination.  There is no indication from the 
veteran's claims file that he sought private treatment for 
hepatitis, and accordingly, no such records could be 
obtained.  The duty to assist has therefore been satisfied 
and there is no reasonable possibility that any further 
assistance to the Veteran by VA would be capable of 
substantiating his claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the Veteran in adjudicating 
this appeal.


II.  Service Connection

The Veteran contends that he currently has hepatitis as a 
result of an episode of infectious hepatitis in service in 
1968.  

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2008).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  A veteran may 
be granted service connection for any disease initially 
diagnosed after discharge, but only if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As the Board noted in its June 2008 remand, the veteran's 
service medical records indicate that he was diagnosed with 
infectious hepatitis in August 1968, and was treated for this 
condition for 26 days at the USAF Hospital in Cam Ranh.  
There is no evidence that the Veteran had any further 
complaints of, or treatment for, infectious hepatitis for the 
remainder of his time in service.  His December 1970 
separation examination noted a history of jaundice and 
hepatitis.  Post-service, there is no evidence that the 
Veteran has been treated for, or diagnosed with, any 
residuals of infectious hepatitis.  As previously noted by 
the Board, however, the Veteran identified one or more risk 
factors for hepatitis C during January 2004 VA treatment, 
including cocaine use and unexplained liver disease, and 
reported a history of hepatitis during February 2004 VA 
treatment.  Finally, on his January 2004 claim, the Veteran 
reported that he was not currently receiving treatment for 
his hepatitis, although he stated in June 2004 that all blood 
tests indicated that he had residuals of hepatitis.

In August 2007, the Board remanded the claim to afford the 
Veteran a VA examination to determine whether the Veteran in 
fact currently has hepatitis, and if so, whether it was 
related to service.  

In compliance with the Board's remand instructions, in August 
2008, the RO afforded the Veteran a VA medical examination.  
At the outset of the examination report, the physician 
indicated that he had reviewed the veteran's claims folder.  
After discussing his pertinent history, the findings of his 
physical examination, and the results of diagnostic studies, 
the examiner diagnosed the Veteran with status post hepatitis 
A and B, but indicated that there was no objective evidence 
of acute or chronic hepatitis or residuals of hepatitis.  The 
examiner also reported that he could not say, without 
resorting to mere speculation, whether the veteran's in-
service treatment for infectious hepatitis was for hepatitis 
A or B.  

Under VA law and regulations, a valid claim of service 
connection does not exist absent evidence of a current 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Veteran received treatment for infectious 
hepatitis during service; however, since service, no 
physician has diagnosed the Veteran with hepatitis or 
residuals of infectious hepatitis.  Further, when evidentiary 
development was undertaken following the Board's remand to 
ascertain whether the Veteran has hepatitis or any residuals 
of hepatitis, no such condition or residuals were found.  
Absent a current diagnosis, an award of service connection is 
not warranted.  

In reaching this determination, the Board does not question 
the sincerity of the veteran's conviction that he has 
hepatitis or residuals of hepatitis.  As a lay person, 
however, he is not competent to establish a medical diagnosis 
or show a medical etiology merely by his own assertions 
because such matters require medical expertise.  38 C.F.R. § 
3.159(a)(1) (2006) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, 
statements, or opinions); see Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Because he is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology, and since the preponderance of the medical evidence 
shows that the Veteran does not have hepatitis or any 
residuals of hepatitis, service connection for this condition 
must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. 5107(b).


ORDER

Service connection for hepatitis is denied. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


